Citation Nr: 1100311	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  04-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
(previously rated as low back syndrome), in excess of 10 percent 
from May 14, 2003 to September 25, 2003, in excess of 20 percent 
from September 26, 2003 to October 29, 2006, and in excess of 40 
from October 30, 2006.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1973 to March 1976 and from March 1981 to December 1981 
during Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises from 
July 2004 and January 2007 rating decisions issued by the RO in 
Waco, Texas and Washington, D.C.

In November 2005, the Veteran testified at a personal hearing at 
the local RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been reviewed and associated with 
the claims file.  

This case was remanded in April 2006 for further development.  
The Board entered a decision in this appeal on July 21, 2008, 
which denied an increased rating for lumbosacral strain: (1) in 
excess of 10 percent from May 14, 2003 to September 25, 2003; (2) 
in excess of 20 percent from September 26, 2003 to October 29, 
2006; and (3) in excess of 40 percent from October 30, 2006.  

The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  This matter is currently before the 
Board pursuant to an order the Court dated June 9, 2009, wherein 
the July 2008 decision of the Board was vacated, and the case was 
remanded to the Board for appropriate action consistent with the 
directives of the Court's order, which incorporated by reference 
the directives of the parties' joint motion for remand.

As indicated in the June 2008 Informal Hearing Presentation, the 
Veteran, the Veteran appears to raise the issue of entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  This matter is referred to the RO for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In May 2010, the Veteran submitted VA consultation reports and 
progress notes dated from February 2009 to May 2010, including a 
July 2009 (VA fee basis) magnetic resonance imaging (MRI) of 
lumbosacral spine, which show continued diagnostic testing and 
treatment for his service-connected lumbar spine disability.  The 
Veteran did not provide an accompanying waiver of RO 
consideration.  Under laws administered by VA, the Board may not 
consider newly-submitted evidence in the first instance unless 
the claimant has waived initial consideration by the appropriate 
agency of original jurisdiction (here, the RO).  See 38 C.F.R. §§ 
19.37, 20.1304 (2010).  In an April 2010 statement, the Veteran 
expressly asked that his case be remanded to the RO for review 
and consideration of this newly submitted evidence in connection 
with his claim for increase.  Consequently, this case must be 
remanded to the RO to readjudicate the claim on appeal taking 
into consideration the newly-obtained evidence.

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development 
that is deemed, including a VA examination, 
by the RO, readjudicate the issue of 
entitlement to an increased rating for 
lumbosacral strain: (1) in excess of 10 
percent from May 14, 2003 to September 25, 
2003; (2) in excess of 20 percent from 
September 26, 2003 to October 29, 2006; and 
(3) in excess of 40 percent from October 30, 
2006, in light the applicable legal criteria, 
including consideration of whether a separate 
rating, under an appropriate diagnostic code, 
is warranted for any associated objective 
neurologic abnormalities for any of the 
above-noted time periods, based upon all of 
the pertinent evidence of record, including 
the additional evidence received since the 
issuance of the January 2007 supplemental 
statement of the case (SSOC), to specifically 
include the newly submitted VA consultation 
reports and progress notes dated from 
February 2009 to May 2010, including a July 
2009 (VA fee basis) MRI of the lumbosacral 
spine.  If the benefit sought on appeal 
remains denied, furnish the Veteran an 
appropriate SSOC and afford him an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.(2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


